Citation Nr: 1201486	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-43 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder (including lumbosacral disc disease with bulging disc at L5-S1), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder (including a major depressive disorder), and if so, whether service connection is warranted.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1988, from December 1991 to March 1992, and from January 1993 to September 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disorder on the merits and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be notified if further action is required on his part.



FINDINGS OF FACT

1.  Entitlement to service connection for chronic low back pain and a major depressive disorder was denied by a rating decision dated in July 2000.  The Veteran did not appeal that determination.  

2.  The evidence received since the July 2000 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a low back disorder and a psychiatric disorder.

3.  The Veteran's pre-service depressive disorder underwent an increase in severity during service.  


CONCLUSIONS OF LAW

1.  The July 2000 rating decision that denied entitlement to service connection for chronic low back pain and a major depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Evidence received since the July 2000 rating decision is new and material and the claims of entitlement to service connection for a low back disorder and a psychiatric disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service-connected aggravation of a major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to Reopen the Veteran's Claims

The Veteran's original claims of entitlement to service connection for chronic low back pain and for a major depressive disorder were filed in October 1998 and denied by an RO decision dated in July 2000.  His claim for chronic low back pain was denied on the grounds that he did not show that he had a residual disability related to his in-service back injury.  His claim for a major depressive was denied on the grounds that this condition existed prior to his service and that there was no objective evidence that the disorder increased in severity during his active service.  He did not appeal the July 2000 rating.  Therefore, the July 2000 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran filed a petition to reopen his previously denied service connection claims in January 2010.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the July 2000 rating decision, the evidence of record included the Veteran's service treatment records (STRs) and VA treatment records from the Tampa, Florida VA Medical Center.  

Evidence obtained since the final denial of these claims includes the following:  private treatment records from the Tyrone Injury and Wellness Center in St. Petersburg, Florida, dated from April 2002 to March 2003, revealing treatment for the Veteran's low back pain due to a motor vehicle accident in April 2002; VA treatment records dated from December 2009 to November 2011, revealing that the Veteran has received continuing VA care for his back and psychiatric disabilities; an April 2010 VA spine examination report; a statement from the Veteran dated in February 2010; and a transcript from the Veteran's July 2011 hearing before the undersigned VLJ, providing a detailed description of the etiology of the Veteran's claimed disabilities.  

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claims.  See Shade, 24 Vet. App. at 117-121.  At the time of the final July 2000 denial, the evidence of record did not contain the Veteran's descriptive testimony as to the etiology of his claimed conditions and did not provide evidence of ongoing treatment for the Veteran's claimed conditions.  Most notably, the evidence received following the July 2000 rating decision provides necessary information relating to the Veteran's alleged ongoing problems with his claimed conditions and evidence that his claimed conditions could be related to service.  As specifically relating to his claim for a major depressive disorder, the evidence submitted following the final July 2000 denial provides further description of the severity of the Veteran's disability prior to service.  Therefore, the Board concludes that the Veteran's claims of entitlement to service connection for a low back disorder and for a major depressive disorder are reopened.


II.  Service Connection

The Veteran contends that his currently diagnosed major depressive disorder, most recently assessed in a September 2011 VA mental health care follow-up consultation, was incurred in or aggravated by his active service.  Specifically, he testified that his disorder did not present apparent symptoms prior to service and that his depression became severe during his third period of active service in 1998, after learning of his girlfriend's suicide.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2011).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2011).

If, however, a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The presumption of aggravation can only be rebutted by clear and unmistakable evidence (obvious or manifest).  See 38 C.F.R. § 3.306(b) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran indicated on a report of medical history, in association with his January 1986 enlistment examination, that he had previously suffered from depression or excessive worry and nervous trouble.  The examiner indicated that the Veteran had received treatment for mild depression in May 1985.  The examiner specifically noted on the examination report that the Veteran had diagnoses of depression, dysthymic reaction, and probable schizoid personality.  The examiner specifically indicated that the Veteran needed a letter with respect to his depression in order to be inducted into service.  A subsequent notation on the examination report indicates that the Veteran was cleared for service.  Based on the Veteran's January 1986 enlistment examination report, the Board finds that the presumption of soundness does not attach for this period of service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2011).  Thereafter, the Veteran was not treated for depression at any time during this period of active duty from March 1986 to March 1988.  

Subsequently, there were no complaints or findings of any psychiatric problems during the Veteran's period of active duty from December 1991 to March 1992.

With respect to the Veteran's third period of active duty, there was no entrance examination made contemporaneous with his period of active service beginning in January 1993.  The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Accordingly, the Board finds that the Veteran's depressive disorder was a pre-existing condition, as to his third period of active duty.  

As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's depressive disorder occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.  

In May 1998, during his third period of service, the Veteran presented for medical treatment for symptoms of depression when his girlfriend attempted suicide.  He was subsequently evaluated for 60 minutes and was diagnosed with having panic attacks and with agoraphobia.  Emergency care and treatment records dated on July 3, 1998, reveal that the Veteran sought emergency treatment after experiencing suicidal ideations.  His diagnoses included depression.  He was treated with Paxil.  Subsequently a discharge after care plan from Crossroads Regional Hospital reveals that the Veteran was hospitalized from July 18 through July 23, 1998 for major depression.  At that time he was diagnosed with having a depressive disorder.  His treatment included administration of medications, including Prozac.  The Veteran subsequently indicated on a July 1998 report of medical assessment that he had been suffering from depression since his previous physical examination and that he had been hospitalized for six days for his depression.  

In spite of the indication on the Veteran's 1986 enlistment examination that he suffered from depression, the Veteran testified at his July 2011 personal hearing that prior to his service, he had not received any long term therapy or medication for depression.  He testified that he was sent to talk to a counselor on one occasion at the request of his school, and that he had been kicked out of school.  Moreover, prior to the manifestations of the Veteran's depressive disorder during his third period of service, on a May 1990 quadrennial examination the Veteran was noted as having a normal psychiatric evaluation.  Later, on a November 1991 reenlistment examination the Veteran indicated that he had not experienced depression.  This evidence reveals that the Veteran had relatively little problems with his depression prior to the instance in May 1998 when he suffered from the emergence of severe depression symptoms.  Therefore, based on the evidence of record and the Veteran's credible and competent testimony, the Board finds that the evidence of record supports a finding that the Veteran's depressive disorder increased in severity during his third period of active service.  Accordingly, the Board finds that the presumption of aggravation has been raised.  

With this determination, the Board also finds that there is no clear and unmistakable evidence of record showing that the increase in the Veteran's depressive disorder was due to the natural progress of the disease.  Therefore, service connection for a major depressive disorder is warranted.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for service connection for a major depressive disorder, based upon in-service aggravation, is granted.  See 38 C.F.R. § 3.102 (2011).

As a result of its decision to grant entitlement to service connection for a major depressive disorder, and to reopen the Veteran's claim of entitlement to service connection for a low back disorder and to remand that claim for further evidentiary development, the Board finds that any failure on the part of VA to notify and/or develop the Veteran's claims pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.

Entitlement to service connection for a major depressive disorder, based upon in-service aggravation, is granted.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for a low back disorder, on the merits, and entitlement to a TDIU.  Unfortunately, the Board finds that these issues must be remanded for additional development as described below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he suffers from a low back disorder that originated as the result of a motor vehicle accident that he incurred in June 1993, during his third period of active service.  

The Veteran's STRs reveal that since the time of his accident in June 1993, he received extensive in-service treatment for chronic low back pain until the time of his separation in September 1998.  In March 1995, he was put on a physical profile restricting him from performing flutter kicks or leg spreaders for an indefinite period of time.  A March 1994 CT scan of the Veteran's spine revealed that he had ligamentum flavum hypertrophy, noted particularly at the L4-5 levels and to a lesser extent at L3-4 levels.  There was no evidence of a significant disc bulge or of any disc disease.  In an August 1998 clinical record, the Veteran reported that he had had chronic low back pain since the time of his accident.  On his August 1998 separation examination, the Veteran indicated that he had recurrent back pain or a back injury.  The examiner noted that the Veteran had been prescribed a back brace.  

Post-service medical evidence reveals that in an August 1999 record of VA mental health treatment, the Veteran was noted as having significant neck pain after being involved in another motor vehicle accident the week before.  The record additionally reveals that the Veteran was involved in yet another motor vehicle accident in April 2002 and that he received extensive private and VA treatment for chronic neck and back pain subsequent to that accident.  

The Board observes that apart from the Veteran's testimony, there is no evidence of record revealing that the Veteran continued to suffer from chronic back pain or a back disability after his separation from service, except for the occasions when he had been involved in subsequent motor vehicle accidents.  Notably, however, the Veteran indicated on his January 2010 claim that he had received private treatment for low back pain between August 1999 and August 2001 from the Tyrone Injury and Wellness Center (Tyrone) in St. Petersburg, Florida.  He additionally identified having received treatment from Tyrone in 2002.  While records from Tyrone dated from April 2002 to March 2003 have been associated with the claims file, records pertaining to identified treatment from August 1999 to August 2001 have not.  Pursuant to the duty to assist, the RO/AMC must make reasonable efforts to obtain relevant records pertaining to his identified treatment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

Similarly, the Board observes that the records associated with the Veteran's application for benefits administered through the Social Security Agency (SSA) reveal the presence of additional VA treatment records, dated from December 2009 to June 2010, which had not otherwise been associated with the claims file.  Therefore, on remand the RO/AMC must ensure that a complete copy of the Veteran's VA treatment records pertaining to treatment for his claimed back disorder have been associated with the claims file.  See id.

Finally, after all available VA and private treatment records have been associated with the claims file; the Veteran should be afforded a new and contemporaneous VA spine examination in order to obtain a medical opinion regarding the nature and etiology of his claimed low back disorder, based upon a review of all available evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Finally, with regard to the issue of entitlement to a TDIU, the Board finds that, insofar as the grant of a TDIU hinges upon whether the Veteran meets specific schedular rating criteria, this issue is inextricably intertwined with the question of whether service connection is warranted for the Veteran's claimed low back disability and upon the rating assignment for the Veteran's service-connected major depressive disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, a decision on the Veteran's claim of entitlement to a TDIU is deferred pending the adjudication of his claim of entitlement to service connection for a low back disorder and the assignment of a disability rating for his now service-connected major depressive disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's VA treatment records associated with his claimed low back disorder from the VA Healthcare Systems in Tampa, Florida and Bay Pines, Florida, dated since September 1998.  Any response received should be memorialized in the Veteran's claims file.

2.  After securing the appropriate authorization form from the Veteran, make the necessary arrangement to obtain the Veteran's treatment records from the Tyrone Injury and Wellness Center in St. Petersburg, Florida, dated since September 1998.  In particular, the RO/AMC should ensure that all records dated between August 1999 and August 2001 are requested.  If any requested records are unavailable, a negative response is required.  

3.  Thereafter, schedule the Veteran for a VA spine examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in association with the examination.  The examiner should indicate that this has been accomplished.  All necessary tests and studies should be conducted.

The VA examiner should diagnose and describe any low back disorders found to be present.  

For each currently diagnosed low back disorder, the examiner must express an opinion as to whether it is at least as likely as not (50% or greater probability) that any such disorder, to include his previously diagnosed lumbosacral disc disease with bulging disc at L5-S1, had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's noted June 1993 motor vehicle accident during his third period of service.  

In providing this opinion, the examiner should specifically address the Veteran's testimony that he continued to experience back pain following his active service until the time that he was involved in subsequent motor vehicle accidents in 1999 and 2002.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal, to include his claim of entitlement to a TDIU.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


